DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): 
Application filed on 4/6/2022, with priority date of 2/1/2017 based on ancestral applicants 15/422175, now US Patent 10747427, and 16/989420, now US Patent 11327652.

The status of the claims are summarized as below:
Claims 1-20 are pending and have been considered below. 
Claims 1, 9, 19 are independent claims.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 450, 460, 470 (Filed specification [0103-0104]). 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 9, 19 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15, 18 of the US Patent No. 10747427 (Alsharif et al.), in view of Bellegarda et al. (US Pub 20170357640, hereinafter Bellegarda). Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
	Claims 1, 9, 19 of the instant application are compared to claims 1, 15, 18 of the US Patent No. 10747427 in the following table:
Instant Application
17/658233
US Patent No. 10747427
(Alsharif)
Claim 1. 
A method comprising: 

outputting, by a keyboard application executing at a computing device, for display, a graphical keyboard comprising a first layout of keys associated with a first language, the keyboard application utilizing a first decoder associated with the first language; 

receiving, by the keyboard application and based on a first selection of one or more keys of the first layout of keys, text; 






determining, by a machine-learned model of the keyboard application executing at the computing device, a target language of the text, the machine-learned model using rules trained on previous inputs to infer the target language of the text from the first selection of the one or more keys; 

determining, by the machine-learned model executing at the computing device, that the target language is different than a language associated with the first decoder; and 


responsive to the determination that the target language of the text is different than the language associated with the first decoder: 
enabling, by the keyboard application, a second decoder, wherein a second language associated with the second decoder matches the target language of the text; and 

outputting, by the keyboard application, for display, an indication of one or more first candidate words determined by the second decoder from the text.
Claim 1. 
A method comprising: 

outputting, by a keyboard application executing at a computing device, for display, a graphical keyboard; 




determining, by the keyboard application, using a first decoder and based on a selection of one or more keys of the graphical keyboard, text; 

responsive to determining that a characteristic of the text satisfies a threshold for determining a target language of the text, determining, by a machine-learned model of the keyboard application executing at the computing device, the target language of the text, the machine-learned model using rules trained on previous inputs received by the keyboard application to infer the target language of the text from the text; 

determining, by the machine-learned model executing at the computing device, whether the target language is different than a language associated with the first decoder; and 

based on the target language of the text being different than the language associated with the first decoder: 
enabling, by the keyboard application, a second decoder, wherein a language associated with the second decoder matches the target language of the text; and 


outputting, by the keyboard application, for display, an indication of one or more first candidate words determined by the second decoder from the text. 
Claim 9. 
A mobile device comprising: 
a presence-sensitive display; 
at least one processor; and 
a memory that stores instructions for a keyboard application and a machine-learned model of the keyboard application that, when executed at the mobile device, cause the at least one processor to: 

output, by the keyboard application and for display at the presence-sensitive display, a graphical keyboard comprising a first layout of keys associated with a first language, the keyboard application utilizing a first decoder associated with the first language; 

receive, by the keyboard application and based on a first selection of one or more keys of the first layout of keys, text; 




determine, by the machine-learned model, a target language of the text, the machine-learned model using rules trained on previous inputs to infer the target language of the text from the first selection of the one or more keys; 


determine, by the machine-learned model, that the target language is different than a language associated with the first decoder; and 









responsive to the determination that the target language of the text is different than the language associated with the first decoder: 






enable a second decoder, wherein a second language associated with the second decoder matches the target language of the text; and 



output, for display at the presence-sensitive display, an indication of one or more first candidate words determined by the second decoder from the text.
Claim 15. 
A mobile device comprising: 
a presence-sensitive display component; 
at least one processor; and 
a memory that stores instructions for a keyboard application and a machine-learned model of the keyboard application that, when executed at the mobile device, cause the at least one processor to: 

output, for display at the presence-sensitive display, a graphical keyboard; 





determine, using a first decoder and based on a selection of one or more keys of the graphical keyboard, text; 

responsive to determining that a characteristic of the text satisfies a threshold for determining a target language of the text, determine, using the machine-learned model executing at the mobile device, the target language of the text, the machine-learned model configured to use rules trained on previous inputs received by the keyboard application to infer the target language of the text from the text; 

determine, using the machine-learned model executing at the mobile device, whether the target language is different than a language associated with the first decoder; 

if the target language of the text is not different than the language associated with the first decoder, output, for display at the presence-sensitive display, an indication of one or more first candidate words determined by the first decoder from the text; and 

if the target language of the text is different than the language associated with the first decoder: 

generate a prompt, for display at the presence-sensitive display, alerting a user of the mobile device to an option of reconfiguring the graphical keyboard to be able to decode inputs in the target language; 

enable a second decoder based on reconfiguration instructions received via the prompt, wherein a language associated with the second decoder matches the target language of the text; and 

output, for display at the presence-sensitive display, an indication of one or more second candidate words determined by the second decoder from the text.
Claim 19. 
A non-transitory computer-readable storage media storing computer-readable instructions that, when executed by at least one processor, cause the at least one processor to: 



output, by a keyboard application and for display, a graphical keyboard comprising a first layout of keys associated with a first language, the keyboard application utilizing a first decoder associated with the first language; 

receive, by the keyboard application and based on a first selection of one or more keys of the first layout of keys, text; 




determine, by a machine-learned model of the keyboard application, a target language of the text, the machine-learned model using rules trained on previous inputs to infer the target language of the text from the first selection of the one or more keys; 


determine, by the machine-learned model, that the target language is different than a language associated with the first decoder; and 









responsive to the determination that the target language of the text is different than the language associated with the first decoder: 
enable a second decoder, wherein a second language associated with the second decoder matches the target language of the text; and 

output, for display, an indication of one or more first candidate words determined by the second decoder from the text.
Claim 18. 
A non-transitory computer-readable storage medium comprising instructions for a keyboard application and a machine-learned model of the keyboard application that, when executed at a computing device, cause at least one processor of the computing device to: 

output, for display at the computing device, a graphical keyboard; 





determine, using a first decoder and based on a selection of one or more keys of the graphical keyboard, text; 

responsive to determining that a characteristic of the text satisfies a threshold for determining a target language of the text, determine, using the machine-learned model executing at the computing device, the target language of the text, the machine-learned model configured to use rules trained on previous inputs received by the keyboard application to infer the target language of the text from the text; 

determine, using the machine-learned model executing at the mobile device, whether the target language is different than a language associated with the first decoder; 

if the target language of the text is not different than the language associated with the first decoder, output, for display, an indication of one or more first candidate words determined by the first decoder from the text; and 


if the target language of the text is different than the language associated with the first decoder: 

enable, a second decoder, wherein a language associated with the second decoder matches the target language of the text; and 

output, for display, an indication of one or more second candidate words determined by the second decoder from the text.


	All limitations and elements in claims 1, 9, and 19 of the instant application are found in claims 1, 15, and 18 of US Patent 10747427 (Alsharif) except for the displaying of the graphical keyboard “comprising a first layout of keys associated with a first language” (claims 1, 9, 17). 
	However, Bellegarda teaches the displaying of the graphical keyboard “the first graphical keyboard associated with a first language and having a first layout of keys” (Fig. 9. Fig. 10A [0270] keyboard have an English keyboard layout; [0268] touch sensitive display for receiving touch input). 
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Alsharif and Bellegarda before them, to modify the keyboard application taught by Alsharif to include the graphical keyboard with a first layout of keys of a first langauge as taught by Bellegarda. One of ordinary skill in the art would be motivated to do so because the use of a first language layout of keys is very well known, and would help users to visualize input text in that language (see Alsharif [0004-0005]).

	Claims 1, 4, 7-9, 12, 15-16, 19 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 9, 11, 17 of the US Patent No. 11327652 (Alsharif et al.). Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
	Claims 1, 4, 7-9, 12, 15-16, 19 of the instant application are compared to claims 1, 3, 9, 11, 17 of the US Patent No. 11327652 in the following table:
Instant Application
17/658233
US Patent No. 11327652
(Alsharif)
Claim 1. 
A method comprising: 

outputting, by a keyboard application executing at a computing device, for display, a graphical keyboard comprising a first layout of keys associated with a first language, the keyboard application utilizing a first decoder associated with the first language; 


receiving, by the keyboard application and based on a first selection of one or more keys of the first layout of keys, text; 








determining, by a machine-learned model of the keyboard application executing at the computing device, a target language of the text, the machine-learned model using rules trained on previous inputs to infer the target language of the text from the first selection of the one or more keys; 

determining, by the machine-learned model executing at the computing device, that the target language is different than a language associated with the first decoder; and 












responsive to the determination that the target language of the text is different than the language associated with the first decoder: 
enabling, by the keyboard application, a second decoder, wherein a second language associated with the second decoder matches the target language of the text; and 

outputting, by the keyboard application, for display, an indication of one or more first candidate words determined by the second decoder from the text.
Claim 1. 
A method comprising: 

outputting, by a keyboard application executing at a computing device and for display, a first graphical keyboard in a bottom portion of a presence-sensitive display of the computing device, the first graphical keyboard associated with a first language and having a first layout of keys; 

determining, by the keyboard application, using a first decoder associated with the first language and based on a selection of one or more keys of the first graphical keyboard, text, the text output for display in an edit region of the presence-sensitive display above the first graphical keyboard; 

responsive to determining that a characteristic of the text satisfies a threshold for determining a target language of the text, determining, by a machine-learned model of the keyboard application executing at the computing device, the target language of the text, the machine-learned model using rules trained on previous inputs received by the keyboard application to infer the target language of the text from the text; 

determining, by the machine-learned model executing at the computing device, whether the target language is different than the first language associated with the first graphical keyboard and the first decoder; 

based on the target language of the text not being different than the first language, outputting, by the keyboard application, for display in a suggestion region of the presence-sensitive display, an indication of one or more first candidate words determined by the first decoder from the text, the suggestion region above the first graphical keyboard and below the edit region; and 

based on the target language of the text being different than the first language: 
enabling, by the keyboard application, a second decoder associated with a second language, wherein the second language matches the target language of the text; and 


outputting, by the keyboard application and for display in the suggestion region, an indication of one or more second candidate words determined by the second decoder from the text.
Claim 4

The method of claim 1, further comprising: 
responsive to the determination that the target language of the text is different than the first language, outputting, by the keyboard application and for display, a different graphical keyboard associated with the second language that replaces the graphical keyboard, the different graphical keyboard having a second layout of keys associated with the second language that is different than the first layout of keys.
Claim 3. 
The method of claim 1, the method further comprising: 
responsive to the target language of the text being different than the first language, outputting, by the keyboard application and for display, a second graphical keyboard associated with the second language that replaces the first graphical keyboard, the second graphical keyboard having a second layout of keys associated with the second language that is different than the first layout of keys.
Claim 7
The method of claim 1, 


wherein the indication of the one or more first candidate words is displayed above the graphical keyboard.
Claim 1. (see above)
…
outputting, by the keyboard application, for display in a suggestion region of the presence-sensitive display, an indication of one or more first candidate words determined by the first decoder from the text, the suggestion region above the first graphical keyboard and below the edit region; and
…
Claim 8
The method of claim 1, further comprising: 

determining that a characteristic of the text satisfies a threshold for determining the target language of the text, wherein the determining the target language of the text is responsive to determining that the characteristic of the text satisfies the threshold.
Claim 1. (see above)

…
responsive to determining that a characteristic of the text satisfies a threshold for determining a target language of the text, determining, by a machine-learned model of the keyboard application executing at the computing device, the target language of the text, 
… 
Claim 9. 
A mobile device comprising: 
a presence-sensitive display; 
at least one processor; and 
a memory that stores instructions for a keyboard application and a machine-learned model of the keyboard application that, when executed at the mobile device, cause the at least one processor to: 

output, by the keyboard application and for display at the presence-sensitive display, a graphical keyboard comprising a first layout of keys associated with a first language, the keyboard application utilizing a first decoder associated with the first language; 

receive, by the keyboard application and based on a first selection of one or more keys of the first layout of keys, text; 








determine, by the machine-learned model, a target language of the text, the machine-learned model using rules trained on previous inputs to infer the target language of the text from the first selection of the one or more keys; 



determine, by the machine-learned model, that the target language is different than a language associated with the first decoder; and 












responsive to the determination that the target language of the text is different than the language associated with the first decoder: 
enable a second decoder, wherein a second language associated with the second decoder matches the target language of the text; and 


output, for display at the presence-sensitive display, an indication of one or more first candidate words determined by the second decoder from the text.
Claim 9. 
A mobile device comprising: 
a presence-sensitive display component; 
at least one processor; and 
a memory that stores instructions for a keyboard application and a machine-learned model of the keyboard application that, when executed at the mobile device, cause the at least one processor to: 

output, for display at the presence-sensitive display, a first graphical keyboard in a bottom portion of the presence-sensitive display, the first graphical keyboard associated with a first language and having a first layout of keys; 

determine, using a first decoder associated with the first language and based on a selection of one or more keys of the first graphical keyboard, text, the text output for display in an edit region at the presence-sensitive display above the first graphical keyboard; 

responsive to determining that a characteristic of the text satisfies a threshold for determining a target language of the text, determine, using the machine-learned model executing at the mobile device, the target language of the text, the machine-learned model configured to use rules trained on previous inputs received by the keyboard application to infer the target language of the text from the text; 

determine, using the machine-learned model executing at the mobile device, whether the target language is different than the first language associated with the first graphical keyboard and the first decoder; 

if the target language of the text is not different than the first language, output, for display in a suggestion region at the presence-sensitive display, an indication of one or more first candidate words determined by the first decoder from the text, the suggestion region above the first graphical keyboard and below the edit region; and 

if the target language of the text is different than the first language: 

enable a second decoder associated with a second language, wherein the second language matches the target language of the text; and 

output, for display in the suggestion region at the presence-sensitive display, an indication of one or more second candidate words determined by the second decoder from the text.
Claim 12.
The mobile device of claim 9, wherein the instructions, when executed, further cause the at least one processor to:

responsive to the determination that the target language of the text is different than the first language, output, for display at the presence-sensitive display, a different graphical keyboard associated with the second language that replaces the graphical keyboard, the different graphical keyboard having a second layout of keys associated with the second language that is different than the first layout keys.
Claim 11. 
The mobile device of claim 9, 



wherein if the target language of the text is different than the first language, the instructions, when executed, further cause the at least one processor to output, for display, a second graphical keyboard associated with the second language that replaces the first graphical keyboard, the second graphical keyboard having a second layout of keys associated with the second language that is different than the first layout of keys.
Claim 16.
The mobile device of claim 9, 
wherein the indication of the one or more first candidate words is displayed above the graphical keyboard.
Claim 9. (see above)
…
output, for display in a suggestion region at the presence-sensitive display, an indication of one or more first candidate words determined by the first decoder from the text, the suggestion region above the first graphical keyboard and below the edit region; 
…
Claim 15.
The mobile device of claim 9, wherein the instructions when executed, further cause the at least one processor to:

determining that a characteristic of the text satisfies a threshold for determining the target language of the text, wherein the determination that the target language of the text is responsive to the determination that the characteristic of the text satisfies the threshold.
Claim 9. (see above)



…
responsive to determining that a characteristic of the text satisfies a threshold for determining a target language of the text, determine, using the machine-learned model executing at the mobile device, the target language of the text,
…
Claim 19. 
A non-transitory computer-readable storage media storing computer-readable instructions that, when executed by at least one processor, cause the at least one processor to: 




output, by a keyboard application and for display, a graphical keyboard comprising a first layout of keys associated with a first language, the keyboard application utilizing a first decoder associated with the first language; 


receive, by the keyboard application and based on a first selection of one or more keys of the first layout of keys, text; 








determine, by a machine-learned model of the keyboard application, a target language of the text, the machine-learned model using rules trained on previous inputs to infer the target language of the text from the first selection of the one or more keys; 


determine, by the machine-learned model, that the target language is different than a language associated with the first decoder; and 












responsive to the determination that the target language of the text is different than the language associated with the first decoder: 
enable a second decoder, wherein a second language associated with the second decoder matches the target language of the text; and 

output, for display, an indication of one or more first candidate words determined by the second decoder from the text.
Claim 17. 
A non-transitory computer-readable storage medium comprising instructions for a keyboard application and a machine-learned model of the keyboard application that, when executed at a computing device, cause at least one processor of the computing device to: 

output, for display at a presence-sensitive display of the computing device, a first graphical keyboard in a bottom portion of the presence-sensitive display, the first graphical keyboard associated with a first language and having a first layout of keys; 

determine, using a first decoder associated with the first language and based on a selection of one or more keys of the first graphical keyboard, text, the text output for display in an edit region at the presence-sensitive display above the first graphical keyboard; 


responsive to determining that a characteristic of the text satisfies a threshold for determining a target language of the text, determine, using the machine-learned model executing at the computing device, the target language of the text, the machine-learned model configured to use rules trained on previous inputs received by the keyboard application to infer the target language of the text from the text; 

determine, using the machine-learned model executing at the computing device, whether the target language is different than the first language associated with the first graphical keyboard and the first decoder; 

if the target language of the text is not different than the first language, output, for display in a suggestion region at the presence-sensitive display, an indication of one or more first candidate words determined by the first decoder from the text, the suggestion region above the first graphical keyboard and below the edit region; and 

if the target language of the text is different than the first language: enable a second decoder associated with a second language, wherein the second language matches the target language of the text; and 

output, for display in the suggestion region at the presence-sensitive display, an indication of one or more second candidate words determined by the second decoder from the text.


	All claimed elements of claims 1, 4, 7-9, 12, 15-16, and 19 in the instant application are contained in the 1, 3, 7-9, 11, 17 of the reference patent US Patent 11327652. The only difference is that the reference claims disclose a specific keyboard application displaying graphical keyboard in a specific position with edit and suggestion areas where the machine-learned model of the keyboard application is configured to use rules trained on previous inputs received by the keyboard application, while the instant application discloses the generic keyboard application configured to use rules from machine-learned model trained on previous inputs generally. It has been held that a generic invention is anticipated by the species. MPEP 804(II)(B) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Bellegarda et al. (US Pub 20170357640, hereinafter Bellegarda), in view of Bojja at al. (US Pub 20170024372, hereinafter Bojja).

Per claim 1, Bellegarda teaches:
A method comprising: (abstract: method to facilitate multilingual input word prediction; [0005] determine language according to user input, context and language weights in a multilingual input environment;);
	outputting, by a keyboard application executing at a computing device, for display, a graphical keyboard comprising a first layout of keys associated with a first language, the keyboard application utilizing a first decoder associated with the first language; ([0258] Fig. 9 shows a graphical keyboard displayed on a mobile device; [0270-0271] the graphical keyboard displayed in Fig. 10A is associated with English and has an English keyboard layout);
	receiving, by the keyboard application and based on a first selection of one or more keys of the first layout of keys, text; ([0270-0271] keyboard inputs may be used to identify a most probably language of a current input/word);
	determining, by a ([0271-0272] determining a most probably language based on current input/word by the user; i.e. current/first language is English, but the inputted word is French); 
	determining, by([0271-0272] determining a most probably language based on current input/word by the user; i.e. current/first language is English, but the inputted word is French);
		responsive to the determination that the target language of the text is different than the language associated with the first decoder: ([0271-0272] determining a most probably language based on current input/word by the user; i.e. current/first language is English, but the inputted word is French);
			enabling, by the keyboard application, a second decoder, wherein a second language associated with the second decoder matches the target language of the text; and ([0271-0272, 0267] if the language of the current input is different from the current context language, then a second language such as French is assigned as the language of the keyboard, including changing layout of the keyboard);
			outputting, by the keyboard application, for display, an indication of one or more first candidate words determined by the second decoder from the text. ([0271-0272, 0267] identifying the most probably language of the current input may include providing one or more candidate words for the most probably language).

		Although Bellegarda teaches a multi-language input method, Bellegarda does not explicitly teach using machine learned model of determining input language; Bojja teaches:
	determining, by a machine-learned model of the keyboard application executing at the computing device, a target language of the text, the machine-learned model using rules trained on previous inputs to infer the target language of the text from the first selection of the one or more keys; ([abstract, 0006-0010, 0063, 0033, 0041, 0055] according to the length of the text message, different language detection methods are used to detect language as shown in Fig. 10; then classifier module trained with training data are used to determine the best fit language combining results from different language detection methods; where the classifiers and some language detection method such as n-gram are further trained using training data to determine language);
	determining, by the machine-learned model executing at the computing device, that the target language is different than a language associated with the first decoder; ([0006-0010, 0063, 0033, 0041, 0055, 0084] according to the length of the text message, different language detection methods are used to detect language as shown in Fig. 10; then classifier module trained with training data are used to determine the best fit language combining results from different language detection methods; where the classifiers and some language detection method such as n-gram are further trained using training data to determine language; Fig. 15 further shows at step 1510 identifying a language based on a sanitized text message);
		Bojja and Bellegarda are analogous art because Bojja also teaches a method of determining languages with text input. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Bojja and Bellegarda before him/her, to modify the teachings of Bellegarda to include the teachings of Bojja so that text input can be determined using combination of language detections and classifiers. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a faster and more accurate way of determining language in chat/text input domain where the message is limited in length ([0004-0006]).

Per claim 2, Bellegarda-Bojja further teaches:
The method of claim 1, further comprising: 
	receiving, by the keyboard application and based on a second selection of one or more keys of the first layout of keys, other text; (Bellegarda [0270-0271] keyboard inputs may be used to identify a most probably language of a current input/word);
	determining, by (Bellegarda [0271-0272] determining a most probably language based on current input/word by the user; i.e. current/first language is English, but the inputted word is French; [0273] any number of additional languages other than English and French can be assign to the keyboard);
	responsive to the determination that the second target language of the other text is different than the first language and the second language: (Bellegarda [0271-0272] determining a most probably language based on current input/word by the user; i.e. current/first language is English, but the inputted word is French; [0273] any number of additional languages other than English and French can be assign to the keyboard);
		enabling, by the keyboard application, a third decoder associated with a third language, wherein the third language matches the second target language of the other text; and (Bellegarda [0271-0272, 0267] if the language of the current input is different from the current context language, then a second language such as French is assigned as the language of the keyboard, including changing layout of the keyboard; [0273] any number of additional languages other than English and French can be assign to the keyboard);
		outputting, by the keyboard application and for display, an indication of one or more second candidate words determined by the third decoder from the other text. (Bellegarda [0271-0272, 0267] identifying the most probably language of the current input may include providing one or more candidate words for the most probably language; [0273] any number of additional languages other than English and French can be assign to the keyboard)
		Bojja further teaches “the machine learned model” ([abstract, 0006-0010, 0063, 0033, 0041, 0055] according to the length of the text message, different language detection methods are used to detect language as shown in Fig. 10; then classifier module trained with training data are used to determine the best fit language combining results from different language detection methods; where the classifiers and some language detection method such as n-gram are further trained using training data to determine language).

Per claim 3, Bellegarda-Bojja further teaches:
The method of claim 1, further comprising: 
	receiving, by the keyboard application and based on a third selection of one or more keys of the first layout of keys, different text; (Bellegarda [0270-0271] keyboard inputs may be used to identify a most probably language of a current input/word);
	determining, by the machine-learned model (Bojja [abstract, 0006-0010, 0063, 0033, 0041, 0055]) executing at the computing device, that a third target language of the different text is the same as the first language; and (Bellegarda [0271-0272] determining a most probably language based on current input/word by the user, where if the user input/word is in English, the most probably language is English; [0273] any number of additional languages other than English and French can be assign to the keyboard);
	responsive to the determination that the third target language of the different text is the same as the first language: (Bellegarda [0271-0272] determining a most probably language based on current input/word by the user, where if the user input/word is in English, the most probably language is English);
		outputting, by the keyboard application and for display, an indication of one or more third candidate words determined by the first decoder from the different text. (Bellegarda [0271-0272, 0267] identifying the most probably language of the current input may include providing one or more candidate words for the most probably language).

Per claim 4, Bellegarda-Bojja further teaches:
The method of claim 1, further comprising: 
	responsive to the determination that the target language of the text is different than the first language, outputting, by the keyboard application and for display, a different graphical keyboard associated with the second language that replaces the graphical keyboard, the different graphical keyboard having a second layout of keys associated with the second language that is different than the first layout of keys. (Bellegarda [0271-0272, 0267] if the language of the current input is different from the current context language, then the target language such as French is assigned as the language of the keyboard, including changing layout of the keyboard).

Per claim 7, Bellegarda-Bojja further teaches:
The method of claim 1, wherein the indication of the one or more first candidate words is displayed above the graphical keyboard. (Fig. 9 shows a list of candidate words above the graphical keyboard).

Per claim 8, Bellegarda-Bojja further teaches:
The method of claim 1, further comprising: determining that a characteristic of the text satisfies a threshold for determining the target language of the text, wherein the determining the target language of the text is responsive to determining that the characteristic of the text satisfies the threshold. (Bojja [abstract, 0006-0010, 0063, 0033, 0041, 0055] according to the length of the text message, different language detection methods are used to detect language as shown in Fig. 10; then classifier module trained with training data are used to determine the best fit language combining results from different language detection methods; where the classifiers and some language detection method such as n-gram are further trained using training data to determine language).

Per claim 9, claim 9 is a system claim including a presence-sensitive display (Bellegarda [0046] Fig. 2A touch-sensitive display 212), a processor (Bellegarda [0046] Fig. 2A processor 220), and a memory (Bellegarda [0046] Fig. 2A memory 202) that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 10-11, 14-16, claims 10-11, 14-16 contain limitations that are substantially the same as claims 2-3, 6-8 respectively, and are likewise rejected. 

Per claim 17, Bellegarda further teaches:
The mobile device of claim 9, wherein the mobile device comprises a computerized watch. ([0044] the device 104 form Fig. 1 can be a watch).

Per claim 19, claim 19 is a medium claim (Bellegarda [0046] Fig. 2A memory 202) that includes limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 20, claim 20 contains limitations that are substantially the same as claim 2, and is likewise rejected.
Claims 5-6, 12-13 are rejected under 35 U.S.C. 103 as being as being unpatentable over Bellegarda et al. (US Pub 20170357640, hereinafter Bellegarda), in view of Bojja at al. (US Pub 20170024372, hereinafter Bojja), and Beach et al. (US Pub 20150286402, hereinafter Beach).

Per claim 5, Bellegarda-Bojja do not explicitly teach swiping gesture as keyboard input; Beach further teaches:
The method of claim 1, wherein the first selection of keys is based on a swiping gesture received by the keyboard application. (abstract: a prediction engine predict likely words as the user taps for swipes on the soft keyboard).
		Beach and Bellegarda-Bojja are analogous art because Beach also teaches user input via a virtual/soft keyboard. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Beach and Bellegarda-Bojja before him/her, to modify the teachings of Bellegarda-Bojja to include the teachings of Beach so that different ways for keyboard input such as tapping or swiping can be accepted by the keyboard application. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide more alternative means for user to input text via virtual/soft keyboards.

Per claim 6, Bellegarda-Bojja do not explicitly teach tapping gesture as keyboard input; Beach further teaches:
The method of claim 1, wherein the first selection of keys is based on one or more tapping gestures received by the keyboard application. (abstract: a prediction engine predict likely words as the user taps for swipes on the soft keyboard); 
		Beach and Bellegarda-Bojja are analogous art because Beach also teaches user input via a virtual/soft keyboard. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Beach and Bellegarda-Bojja before him/her, to modify the teachings of Bellegarda-Bojja to include the teachings of Beach so that different ways for keyboard input such as tapping or swiping can be accepted by the keyboard application. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide more alternative means for user to input text via virtual/soft keyboards.

Per claim 12-13, claims 12-13 contain limitations that are substantially the same as claims 4-5 respectively, and are likewise rejected.
Claim 18 is rejected under 35 U.S.C. 103 as being as being unpatentable over Bellegarda et al. (US Pub 20170357640, hereinafter Bellegarda), in view of Bojja at al. (US Pub 20170024372, hereinafter Bojja), and “Inside iOS 10: Multilingual Typing eases autocorrect woes” by Roger Fingas (Jun 22, 2016, hereinafter Fingas).

Per claim 18, Bellegarda-Bojja do not explicitly teach the multi-language input is installed on the mobile device during production of the device; Fingas teaches:
The mobile device of claim 9, wherein the keyboard application is installed on the mobile device during production of the mobile device. (Page 1 line 66-68: multilingual typing is included in iOS 10 which comes with the iPhones release after).
		Fingas and Bellegarda-Bojja are analogous art because Fingas also teaches multilingual input. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Fingas and Bellegarda-Bojja before him/her, to modify the teachings of Bellegarda-Bojja to include the teachings of Fingas multilingual inputs can be a part of native OS of mobile device. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide convenience to the users to have multilingual input support as part of native OS of a device, saving time for the users having to find additional app to install to have this feature.







Conclusion

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHOEBE X PAN/         Examiner, Art Unit 2176                

/KAVITA STANLEY/         Supervisory Patent Examiner, Art Unit 2176